Exhibit 10


AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

        THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of July 31, 2009, amends and supplements the Second Amended and
Restated Credit Agreement dated as of April 10, 2009 (as so amended, the “Credit
Agreement”), among LADISH CO., INC., a Wisconsin corporation (the “Company”),
the financial institutions parties hereto (individually a “Lender” and
collectively the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as agent for the
Lenders (in such capacity, the “Agent”).


RECITAL

        The Company, the Lenders and the Agent desire to amend the Credit
Agreement as provided below.


AGREEMENTS

        In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Company, the Lenders and the Agent agree as
follows:

        1.       Definitions and References. Capitalized terms not defined
herein have the meanings assigned in the Credit Agreement. Upon the satisfaction
of the conditions set forth in section 3 below, all references to the Credit
Agreement contained in the Loan Documents shall mean the Credit Agreement as
amended by this Amendment No. 1 to Second Amended and Restated Credit Agreement
(“Amendment No. 1”). This Amendment No. 1 is a Loan Document.

        2.       Amendments to Credit Agreement. The Credit Agreement is amended
as follows:

            (a)        The following defined term is inserted into section 1 of
the Credit Agreement to appear in proper alphabetical order therein:

          “EBITDA”means, for any period, the sum of (a) Earnings Before Taxes,
(b) Interest Expense, (c) Depreciation Expense, (d) Amortization Expense and (e)
non-cash expenses of the Company and its Consolidated Subsidiaries, as reported
on the consolidated statement of income for such period of the Company and its
Consolidated Subsidiaries.


            (b)        The defined term “Fixed Charge Coverage Ratio” in section
1 of the Credit Agreement is amended in its entirety to read as follows:

--------------------------------------------------------------------------------

          “Fixed Charge Coverage Ratio” means, as to any Person, the
relationship, expressed as a numerical ratio, between:


          (a)        the sum of (i) EBITDA and (ii) Lease Obligations,


          minus(iii) Restricted Payments, minus (iv) income taxes paid;


  and


          (b)        the sum of (i) interest expense, (ii) principal payments
made with respect to Indebtedness and (iii) Lease Obligations;


  all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period preceding the date of determination.


            (c)        The defined term “Indebtedness to EBITDA Ratio” in
section 1 of the Credit Agreement is deleted in its entirety.

            (d)        Section 6.14 is amended in its entirety to read as
follows:

          6.14 Minimum EBITDA. Permit the Company’s EBITDA (calculated for the
four fiscal quarter period ending on the date of determination) to be less than
the following amounts as of the following dates:


Date Amount
September 30, 2009 $30,000,000 December 31, 2009 $25,000,000 March 31, 2010
$23,000,000

        3.       Closing Conditions. This Amendment No. 1 shall become effective
upon its execution and delivery by the parties hereto and receipt by the Agent
of:

            (a)       Amendment Fee. A non-refundable amendment fee for the
account of the Lenders equal to $35,000.

            (b)       Secretary’s Certificate. A certificate of the Secretary of
the Company to the effect that there have been no amendments to the Articles of
Incorporation or By-Laws of the Company or to the resolutions of the Board of
Directors of the Company related to the financing under the Agreement since the
most recent date on which copies thereof were furnished to the Agent; and

2

--------------------------------------------------------------------------------

            (c)       Other Documents. Such other documents relating to the
transactions contemplated by this Amendment No. 1 as the Agent shall reasonably
request.

        4.       Representations and Warranties. The Company represents and
warrants that:

            (a)       Corporate Power, Authority, Etc. The execution and
delivery by the Company of this Amendment No. 1 and the performance by the
Company under the Credit Agreement, as amended hereby, (i) are within its
corporate power, (ii) have been duly authorized by all necessary corporate
action on the part of the Company, (iii) do not violate any provision of the
Articles of Incorporation or By-Laws of the Company, (iv) do not violate any
provision of or constitute a default under any existing law, rule or regulation
of any governmental authority or agency, any order or decision of any court
binding upon the Company or the terms of any agreement, restriction or
undertaking to which the Company is a party or by which it is bound or (v)
require the approval or consent of the shareholders of the Company, any
governmental body or authority or any other person or entity other than those
which have been obtained and are in full force and effect; and

            (b)       Representations and Warranties in Loan Documents. The
representation and warranties contained in the Loan Documents are true and
correct in all material respects as of the date hereof and no Default or Event
of Default exists as of the date hereof.

        5.       Costs and Expenses. The Company agrees to pay, on demand, all
costs and expenses (including reasonable attorneys’ fees and disbursements) paid
or incurred by the Agent in connection with the negotiation, execution and
delivery of this Amendment No. 1.

        6.       Governing Law. This Amendment No. 1 shall be governed by the
laws of the State of Wisconsin.

        7.       Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 1, remains in full force and effect.


[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1
as of the date first written above.

LADISH CO., INC.
  BY:  /s/ Wayne E. Larsen         Its:  Vice President

  U.S. BANK NATIONAL ASSOCIATION, as the Agent and a Lender
  BY:  /s/ Matthew J. Schulz         Its:  Vice President

  JPMORGAN CHASE BANK, N.A., as a Lender
  BY:  /s/ Glenn M. Margraff         Its:  Vice President






[SIGNATURE PAGE TO AMENDMENT NO. 1]